—In an action to foreclose a mortgage, the defendants Chaim Feder and Bayla Feder appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (G. Aronin, J.), dated November 14, 1994, as denied their motion to vacate the judgment of foreclosure.
Ordered that the order is affirmed insofar as appealed from, with costs.
The appellants failed to demonstrate grounds for relieving them of the judgment of foreclosure (see, CPLR 5015 [a]). The appellants failed to redeem the mortgage at issue though given numerous opportunities to do so. We note that the stay of enforcement of the judgment was vacated by decision and order on motion of this Court dated January 17, 1996. Mangano, P. J., Thompson, Friedmann and Florio, JJ., concur.